Bunn, J.
This action was brought to recover damages alleged to have been caused second-hand opera chairs while being transported on defendant’s line from Minneapolis to Herman, Minnesota. Plaintiff recovered a verdict for $350, a new trial was denied, and defendant appealed.
The assignments of error relate to the exclusion of evidence offered by defendant on the trial, and to the amount of the verdict.
Plaintiff was in the opera chair business in Minneapolis. The shipment in controversy consisted of 500 second-hand folding chairs, which plaintiff had purchased with others from a theater in Minneapolis. They were loaded by plaintiff’s employees in a car of defendant, and transported to Herman. The consignees examined the shipment on its arrival and refused to receive it. The chairs were returned to Minneapolis in the same car, without being unloaded.
Plaintiff produced the usual evidence to make a prima facie case, his witnesses testifying to the good condition of the chairs when they left Minneapolis, and their broken and damaged condition when they arrived at Herman. The evidence of defendant’s witnesses tended to show that the chairs were more or less broken when they were loaded into the car, and in no worse condition when the car reached Herman.
The evidence excluded by the trial court was testimony offered by defendant to show that the chairs were in the same condition when they arrived at Minneapolis, on the return of the car from Herman, *359as when the car left Minneapolis for Herman. One of the witnesses by whom defendant offered to prove the condition of the chairs on their return from Herman was a freight inspector of the Western Weighing Association Bureau, who inspected the shipment before it left Minneapolis, and again after the ear arrived from Herman. The other witnesses were employees of defendant in its freight yards in Minneapolis.
It was prejudicial error to exclude evidence of a competent witness to .show the facts offered to be proved by defendant. It needs no argument or authority to establish the relevancy of such evidence. If the chairs were in the same condition on the return of the car to Minneapolis as they were when shipped from Minneapolis, it is very persuasive if not conclusive proof that they were not damaged while en route from Minneapolis to Herman. We can hasdly assume that the chairs miraculously recovered from their wounds on the return trip. The trial court had excluded evidence offered by the plaintiff to show the damaged condition of the chairs on the return of the car to Minneapolis, on the theory that this damage might have occurred on the return trip, and therefore, under the pleadings, could not be the basis of a recovery. The correctness of this ruling is not involved on this appeal, but the court evidently considered excluding the evidence offered by defendant was applying the same rule to both parties. The distinction is so obvious that we need not point it out.
At least one of the witnesses by whose testimony defendant offered to prove the condition of the chairs on their return from Herman, was qualified by his knowledge of the facts to testify.
We cannot say that the error was without prejudice. The ruling shut out important evidence directly bearing upon the issue in the case, and we are not justified in saying that it did not affect the result. We think the offer was sufficient.
As there must be a new trial, we do not decide the question of excessive damages. The size of the verdict, however, when compared with the amount paid by plaintiff for the chairs, convinces us that there is justice as well as law in requiring the case to be tried again.
Order reversed and new trial granted.